Judgment unanimously affirmed. Memorandum: In the light of the subsequently decided ease of People v. Gunner (15 N Y 2d 226) the trial court erroneously excluded from evidence on the authority of Escobedo v. Illinois (378 U. S. 478) the defendant’s written statement which resulted in the dismissal of the first and second counts of the indictment charging rape, second degree. We find, however, sufficient proof to justify affirming the judgment entered upon the jury’s verdict finding defendant guilty of the fourth, fifth and sixth counts of the indictment. (Appeal from judgment of Orleans County Court convicting defendant of carnal abuse of a child, over 10 and less than 16 years of age.) Present — Bastow, J. P., Goldman, -Henry and Del Vecchio, JJ.